Citation Nr: 1523243	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional dystrophic scar disability as the result of VA keloid excision surgery on July 27, 2006.    


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to December 1979 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A review of the Virtual VA file and Veterans Benefits Management System (VBMS) reveals additional VA treatment records that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the claims folder contains VA treatment records dated before, during, and after the time of the Veteran's VA keloid excision surgery on July 27, 2006, these records do not include a copy of any signed informed consent from the Veteran.  Signature consent is required for all VA diagnostic and therapeutic treatments or procedures that require the use of sedation, such as the VA keloid excision surgery the Veteran underwent on July 27, 2006.  See 38 C.F.R. § 17.32(d) (2014).  The Veteran has contended that he had no memory of being advised of the benefits and risks prior to the surgery in question.  See April 2011 VA examination at page 2.  However, VA dermatology records dated on the day of the July 27, 2006, VA keloid excision surgery indicate that the Veteran was provided with written informed consent of the benefits and risks of the procedure, with the informed consent to be filed in the paper chart.  In addition, a June 1, 2006, dermatology note prior to the surgery stated the Veteran understood that keloids "will likely reoccur and may require steroid injections."  Finally, the December 2011 VA examiner directly referenced viewing the informed consent form for the July 27, 2006, VA keloid excision surgery, even though this form is not presently associated with the claims folder for review by the Board.  Therefore, this case is being remanded in order to obtain a copy of the signed informed consent for the July 27, 2006, VA keloid excision surgery.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a copy of the Veteran's signed informed consent for the July 27, 2006, VA keloid excision surgery.  All attempts to secure this informed consent form, and any response received, should be documented in the claims file.  If no informed consent is available, a response to that effect is required and should be documented in the file.  

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




